Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 1 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 2 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 3 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 4 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 5 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 6 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 7 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 8 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 9 of 10
Case 1:20-cr-00103-DLC Document 3 Filed 08/21/20 Page 10 of 10




                               Foreperson signature redacted. Original document filed under seal.
